DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. Applicant alleges that adding a magnetic sensor would 1) increase the cost and volume of Topliss system and (2) changing the principal operation of Bachar. Regarding applicant’s first argument, Topliss discloses a sensor (27) for sensing a position or orientation of the movable component (para. 82-83), but failed to specifically discloses a magnetic sensor as claimed. Thus, applicant’s argument with regard to adding an additional sensor would incur additional cost and volume to Topliss’s camera system isn’t persuasive because said system already comprises a similar sensor. Secondly, regarding applicant’s second argument, it is noted that Bachar is cited for the sole purpose of teaching a magnetic sensor, all other limitations in Bachar’s system, are superfluous to the proposed combination. Therefore, it would have been obvious to one having an ordinary skill in the art to substitute a known magnetic sensor (i.e. Hall sensor) as disclosed by Bachar, for the position and/or orientation sensor already existed in Topliss, to sense the position or orientation of the movable component. Furthermore, nothing in Bachar would require one of ordinary skill in the art to replace the entire actuator assembly of Topliss with the Bachar’s entire VCM in order to obtain said magnetic sensor, as alleged by the applicant. The Examiner respectfully reminded applicant that arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 10-11, 18-28, 34 and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topliss in view of Bachar et al. (WO 2016/156996).
Regarding claims 1-2, 10-11, 18-22 and 24-28, Topliss teaches an actuator comprising:
a moveable component (11) and a static component (12), where the moveable component is moveable relative to the static component;
a first shape memory alloy (SMA) actuator wire having a first portion coupled to the moveable component and a second portion coupled to the static component, wherein the contraction of the first SME actuator caused the moveable component to move;
a second shape memory alloy (SMA) actuator wire having a first portion coupled to the moveable component and a second portion coupled to the static component, wherein contraction of the second SME actuator wire causes the moveable component to move, and wherein contraction of the first SME actuator wire causes expansion of the second SME actuator wire and contraction of the second SMA actuator wire causes expansion of the first SME actuator wire (Fig. 3, para. 34-35);
at least one sensor (27) for sensing a position or orientation of the moveable component relative to the static component (para. 82-83);
a control module for: receiving data from the at least one sensor; and generating control signal to control power delivered to the first SMA actuator wire and the second SMA actuator wire based on the received data, to adjust the position of the moveable component relative to the static component (para. 69) [claims 10];
at least one resistance measurement circuit for measuring a resistance of the first SMA actuator wire and the second SMA actuator wire to determine a position or orientation of the moveable component relative to the static component and wherein the control module receives additional data from the at least one resistance measurement circuit and generates the control signals using the additional data (para. 68) [claims 2, 11];
wherein the moveable component is moveable along a first axis relative to the static component, and the at least one sensor senses a position of the moveable component along the first axis [claims 18, 20];
where the moveable component has a rotational degree of freedom about a second axis that is perpendicular to the first axis, and the at least one sensor senses rotation or tilting of the moveable component about the second axis (para. 40-42) [claim 19, 21];
where the moveable component moves at least one optical element of an image capturing device (para. 3) [claim 24];
where the movement of the moveable component provides auto-focussing for the image capture device (para. 86) [claim 25];
where the movement of the moveable component provides optical image stabilization for the image capture device (para. 85) [claim 26];
wherein the actuator comprises a further six SMA actuator wires (Fig. 3) [claims 27-28].
`Topliss teaches all the claimed limitations except for the at least one sensor comprises at least one magnetic sensor, and at least one magnetic field source [claim 4]; where at least one sensor comprises three magnetic sensors arranged to sense the position or orientation of the moveable component relative to the static component in three-dimension [claims 6, 22] and where the at least one sensor comprises a further magnetic sensor for compensating for the effect of external magnetic field [claim 7].
Bachar teaches an actuator comprises at least one magnetic sensor and at least one magnetic field source (pg. 11, last paragraph), where at least one sensor comprises three magnetic sensors (206a-206c) arranged to sense the position or orientation of the moveable component relative to the static component in three-dimension and where the at least one sensor comprises a further magnetic sensor for compensating for the effect of external magnetic field. 
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate three magnetic sensors for said position sensor in order to accurately detect a current position of the moveable component.
Regarding claim 23, Topliss, as modified by Bachar, teaches the invention as claimed in claim 1 above. Topliss further teaches the moveable component is movable along a first axis relative to the static component and has two rotational degrees of freedom about secondary axes that are perpendicular to the first axis (para. 40-42), the actuator further comprising: 
at least one resistance measurement circuit for measuring a resistance of the first SMA actuator wire and the second SMA actuator wire to determine a position or orientation of the moveable component relative to the static component (para. 68).
Topliss, however, does not specifically teach the at least one sensor comprises: at least three Hall effect sensors to sense one or both of: position of the movable component along the first axis, and rotation or tilting of the moveable component about the secondary axes.
Bachar teaches an actuator comprises at least one magnetic sensor comprises: at least three Hall effect sensors (206a-206c) to sense one or both of: position of the movable component along the first axis, and rotation or tilting of the moveable component about the secondary axes.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute three Hall effect sensors for said position sensor in order to accurately detect a current position of the moveable component.
Regarding claims 44-46, Topliss, as modified by Bachar, teaches all the claimed limitations except for the at least one sensor comprises at least one Hall effect sensor; the at least one sensor does not measure a resistance of the first SMA actuator wire or the second SMA actuator wire [claim 45]; and wherein the at least one sensor comprises at least two sensors arranged to sense movement of the moveable component relative to the static component in at least two degrees of freedom [claim 46].
Bachar further teaches an actuator comprises: at least one sensor (206a-206c) comprises at least one Hall effect sensor; the at least one sensor does not measure a resistance of the first SMA actuator wire or the second SMA actuator wire; and wherein the at least one sensor comprises at least two sensors arranged to sense movement of the moveable component relative to the static component in at least two degrees of freedom (pg. 11, last paragraph).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute the Hall effect sensors for said position sensor in order to accurately detect a current position of the moveable component.
Regarding claim 34, Topliss teaches a method for controlling an actuator, the method comprising:
receiving a required position for a moveable component of the actuator, where the moveable component is moveable relative to a static portion of the actuator by a first shape memory alloy (SMA) actuator wire  and by a second shape memory alloy (SMA) actuator wire, wherein contraction of the first SMA actuator wire causes the moveable component to move and expansion of the second SMA actuator wire, and wherein contraction of the second SMA actuator wire causes the moveable component to move and expansion of the first SMA actuator wire (para. 34-35);
receiving data from at least one sensor for sensing a current position of the moveable component relative to the static component (para. 68); and
generating control signals to control power delivered to the first SMA actuator wire and the second SMA actuator wire based on the sensor data, to adjust the position of the moveable component relative to the static component (para. 69).
Bachar teaches an actuator comprises at least one magnetic sensor (pg. 11, last paragraph). 
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute at least one magnetic sensor as taught by Bachar for said position sensor in order to accurately detect a current position of the moveable component.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topliss, in view of Bachar, and further in view Hu et al. (US Pub. No. 2009/0315551).
Regarding claim 8, Topliss, in view of Bachar, teaches all the claimed limitations except for the at least one sensor comprises at least one magnetic tunnel junction, however magnetic tunnel junction is a well-known magnetic sensor as evident by Hu (para. 4). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a magnetic tunnel junction for said magnetic sensor to detect a current position of the moveable component. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topliss in view Bachar, and further in view of Wang et al. (CN 106443949A and its English Translation).
Regarding claim 9, Topliss, as modified by Bachar, teaches all the claimed limitations except for the at least one sensor comprises a quadrupole magnet and at least one Hall effect element. Wang teaches a position sensor comprises a quadrupole magnet and at least one Hall effect element (pg. 5, 6th paragraph). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a sensor as taught by Wang for Topliss’s position sensor in order to accurately detect a current position of the moveable component.
Claims 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topliss in view of Bachar, and further in view of Okada (US Pub. No. 2018/0352167).
Regarding claims 14 and 16-17, Topliss, as modified by Bachar, teaches all the claimed limitations except for a storage for storing a look up table of a plurality of positions of the moveable component, for each position, at least one associated sensor value; where the look up table is populated using data collected during one or more of: an actuator manufacturing process, a calibration process, and an initialization process performed whenever the actuator is initialized [claim 16]; wherein the look up table is modified using data collected from the at least one sensor during use of the actuator [claim 17]. Okada teaches an actuator comprises a storage for storing a look up table of a plurality of positions of the moveable component, for each position, at least one associated sensor value (para. 61); where the look up table is populated using data collected during one or more of: an actuator manufacturing process, a calibration process, and an initialization process performed whenever the actuator is initialized; wherein the look up table is modified using data collected from the at least one sensor during use of the actuator (it’s implied that the look up table is populated during a calibration process/use process). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a look up table as taught by Okada for said actuator in order to accurately detect the current position of the moveable component.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852


/MINH Q PHAN/Primary Examiner, Art Unit 2852